[Cite as In re S.R.C., 2011-Ohio-3680.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                               :      JUDGES:
                                               :
                                               :      Hon. Sheila G. Farmer, P.J.
IN RE S.R.C, J.L.C., & C.C.                    :      Hon. John W. Wise, J.
                                               :      Hon. Patricia A. Delaney, J.
                                               :
                                               :      Case No. 2011CA 00106
                                               :
                                               :
                                               :
                                               :      OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Stark County Court of
                                                   Common Pleas, Juvenile Division, Case
                                                   No. 2010 JCV 00252


JUDGMENT:                                          AFFIRMED



DATE OF JUDGMENT ENTRY:                            July 25, 2011



APPEARANCES:

For Mother-Appellant:                                 For Appellee:

CRISTIN ROUSH                                         JERRY COLEMAN
Stark County Public Defender Office                   Stark County Job and Family Services
200 W. Tuscarawas St., Suite 200                      221 – 3rd St. SE
Canton, OH 44702                                      Canton, OH 44702
[Cite as In re S.R.C., 2011-Ohio-3680.]


Delaney, J.

        {¶1}     Mother-Appellant Rhonda Grandstaff appeals the April 11, 2011 judgment

entry of the Stark County Court of Common Pleas, Juvenile Division granting permanent

custody of her three children to Appellee, Stark County Job and Family Services

(“SCJFS”).

                            STATEMENT OF THE FACTS AND CASE

        {¶2}     Appellant Rhonda Grandstaff and Brian Colby are the parents of S.R.C.

(born October 14, 2006), J.L.C. (born July 11, 2008), and C.C. (born January 8, 2010).

        {¶3}     SCJFS has been involved with Appellant and her children since 1994.

Appellant is also the mother of C.G., T.G., B.G., Z.C., and A.C. In previous actions

before the juvenile court, Appellant lost legal and/or permanent custody of her five

children due to Appellant’s alcohol abuse, mental health issues, and domestic violence.

At the time of the permanent custody hearing involving S.R.C., J.L.C., and C.C.,

Appellant was pregnant with her ninth child.

        {¶4}     Shortly after birth, C.C. was admitted to Akron Children’s Hospital with a

heart defect. Appellant visited C.C. in the pediatric intensive care unit and appeared

intoxicated. On March 15, 2010, SCJFS filed a Complaint with the Stark County Court

of Common Pleas, Juvenile Division, alleging Dependency and/or Neglect. Appellant

and father stipulated to a finding of dependency, as well as to disposition of temporary

custody with SCJFS. The children were placed in a foster-to-adopt home where they

continue to reside.

        {¶5}     SCJFS filed a Motion for Permanent Custody on January 14, 2011

because the parents failed to make sufficient progress on their case plan goals.
Stark County, Case No. 2011CA00106                                                     3


Appellant’s case plan was to participate in drug and alcohol treatment at Quest, submit

to random urine screens, and complete a parenting assessment at Northeast Ohio

Behavioral Health.

      {¶6}   On February 14, 2011, Appellant filed a motion to extend temporary

custody so that she could continue to work on her case plan.

      {¶7}   A permanent custody hearing was held on March 17, 2011.

      {¶8}   Appellant completed the parenting assessment at Northeast Ohio

Behavioral Health. During her previous case plans, Northeast Ohio Behavioral Health

previously diagnosed Appellant with Bipolar Disorder and Alcohol Dependence but

Appellant was resistant to the diagnoses and not amenable to treatment. After her most

recent assessment, Northeast Ohio Behavioral Health had no recommendations for

services for Appellant and recommended instead that SCJFS should focus on

establishing permanency for the children.       Aimee Thomas from Northeast Ohio

Behavioral Health testified that she rarely refused to make recommendations for

services for individuals who submitted to parenting evaluations, but in her opinion, this

case warranted such a finding.

      {¶9}   Appellant completed an assessment with Quest to address her

drug/alcohol issues. Quest discharged Appellant in November 2010 as unsuccessful

because she refused to submit to urine screens and she refused to enroll in in-patient

treatment at Deliverance House. On April 28, 2010, Appellant submitted a urine screen,

which showed high levels of alcohol. Appellant had two clean urine screens and failed

to submit requested urine screens 14 times.
Stark County, Case No. 2011CA00106                                                       4


       {¶10} Appellant was also receiving mental health treatment at Trillium. Those

treating Appellant testified that Appellant had not been taking her medication since

November 2010 due to her current pregnancy.              When Appellant went off her

medication, she began decompensating.

       {¶11} S.R.C., J.L.C., and C.C. are with the same foster-to-adopt family.         No

family placement was available to the children. The children are bonded to one another

and to their foster family.

       {¶12} S.R.C. has been treating at Northeast Ohio Behavioral Health since

September 2010. Because of Appellant’s lack of appropriate parenting, S.R.C., at the

age of four years old, was “parentified” and felt she was responsible for her own care

and the care of her two younger siblings. S.R.C. suffers from emotional and attachment

issues.   S.R.C. requires medication in order for her to sleep.        When S.R.C. was

removed from Appellant’s care, S.R.C. suffered from a rare zinc deficiency and was

underweight. S.R.C. has improved mentally and physically while in the care of her

foster parents. S.R.C. suffers emotional setbacks when she visits with Appellant.

       {¶13} J.L.C. has no special needs. At the time of her removal from Appellant’s

care, J.L.C. was obese. She lost 20 pounds and is at a healthy weight.

       {¶14} C.C. was born with a heart defect. He had surgery to correct the defect.

He is doing well in foster care.

       {¶15} Stacy Senff, Ongoing Family Services Caseworker for Appellant, testified

that she saw little bond with the children and Appellant during visitation. Appellant could

not individually care for the children during visits.          The Guardian Ad Litem

recommended that permanent custody of the children be granted to SCJFS.
Stark County, Case No. 2011CA00106                                                       5


       {¶16} On April 11, 2011, the trial court issued its Findings of Fact and

Conclusions of Law. It held that the children could not be placed with Appellant within a

reasonable period of time and that it was in the best interests of the children that

permanent custody be granted to SCJFS. The trial court issued its judgment entry on

April 11, 2011. It is from this entry Appellant now appeals.

                                ASSIGNMENTS OF ERROR

       {¶17} Appellant raises two Assignments of Error:

       {¶18} “I. THE JUDGMENT OF THE TRIAL COURT THAT THE MINOR

CHILDREN CANNOT AND SHOULD NOT BE PLACED WITH APPELLANT WITHIN A

REASONABLE PERIOD OF TIME WAS AGAINST THE MANIFEST WEIGHT AND

SUFFICIENCY OF THE EVIDENCE.

       {¶19} “II. THE JUDGMENT OF THE TRIAL COURT THAT THE BEST

INTERESTS OF THE CHILDREN WOULD BE SERVED BY GRANTING PERMANENT

CUSTODY WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE

EVIDENCE.”

                                           I., II.

       {¶20} We consider Appellant’s Assignments of Error together as the analysis is

interrelated. Appellant argues the trial court erred in finding that the children could not

be placed with Appellant within a reasonable time and that it was in the best interest of

the children to grant SCJFS permanent custody. We disagree.

       {¶21} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses.    Our role is to determine whether there is relevant,

competent, and credible evidence upon which the fact finder could base its judgment.
Stark County, Case No. 2011CA00106                                                          6

Cross Truck v. Jeffries (Feb. 10, 1982), Stark App. No. CA5758.                 Accordingly,

judgments supported by some competent, credible evidence going to all the essential

elements of the case will not be reversed as being against the manifest weight of the

evidence. C.E. Morris Co. v. Foley Constr. (1978), 54 Ohio St.2d 279, 376 N.E.2d 578.

       {¶22} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

       {¶23} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply: (a) the child

is not abandoned or orphaned, and the child cannot be placed with either of the child's

parents within a reasonable time or should not be placed with the child's parents; (b) the

child is abandoned; (c) the child is orphaned and there are no relatives of the child who

are able to take permanent custody; or (d) the child has been in the temporary custody

of one or more public children services agencies or private child placement agencies for

twelve or more months of a consecutive twenty-two month period ending on or after

March 18, 1999.

       {¶24} In determining the best interest of the child at a permanent custody

hearing, R.C. 2151.414(D) mandates the trial court must consider all relevant factors,

including, but not limited to, the following: (1) the interaction and interrelationship of the
Stark County, Case No. 2011CA00106                                                         7


child with the child's parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of

the child as expressed directly by the child or through the child's guardian ad litem, with

due regard for the maturity of the child; (3) the custodial history of the child; and (4) the

child's need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody.

       {¶25} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶26} If the child is not abandoned or orphaned, then the focus turns to whether

the child cannot be placed with either parent within a reasonable period of time or

should not be placed with the parents. Under R.C. 2151.414(E), the trial court must

consider all relevant evidence before making this determination.          The trial court is

required to enter such a finding if it determines, by clear and convincing evidence, that

one or more of the factors enumerated in R .C. 2151.414(E)(1) through (16) exist with

respect to each of the child's parents.

       {¶27} The trial court first found that the children could not be placed with

Appellant within a reasonable period of time. We find this determination is not against

the manifest weight of the evidence. The evidence showed that Appellant has severe

alcohol dependency, resulting in the previous loss of custody of five children. Appellant

had the opportunity to complete a case plan four times and has been unsuccessful each
Stark County, Case No. 2011CA00106                                                     8


time. After Appellant’s fourth parenting assessment, Northeast Ohio Behavioral Care

did not recommend any services for Appellant, but rather determined that the focus

should be placed on helping the children establish permanency. Based on Appellant’s

previous failures and current status, Appellant cannot be reunited with her children

within a reasonable time.

       {¶28} The record further shows it is in the children’s best interest to be placed

with SCJFS. The children are bonded with each other and their foster-to-adopt family.

The children are receiving the proper physical care and emotional support.

       {¶29} Based upon the foregoing, we find the trial court did not err in terminating

Appellant’s parental rights with respect to all three children.

       {¶30} Appellant’s first and second Assignments of Error are overruled.
Stark County, Case No. 2011CA00106                                         9


       {¶31} The judgment of the Stark County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Delaney, J.

Farmer, P.J. and

Wise, J. concur.



                                     HON. PATRICIA A. DELANEY



                                     HON. SHEILA G. FARMER



                                     HON. JOHN W. WISE
[Cite as In re S.R.C., 2011-Ohio-3680.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT

                                               :
                                               :
                                               :
IN RE S.R.C, J.L.C., & C.C.                    :
                                               :
                                               :   JUDGMENT ENTRY
                                               :
                                               :
                                               :
                                               :   Case No. 2011CA00106
                                               :




    For the reasons stated in our accompanying Opinion on file, the judgment of the

Stark County Court of Common Pleas, Juvenile Division, is affirmed. Costs assessed to

Appellant.




                                            HON. PATRICIA A. DELANEY



                                            HON. SHEILA G. FARMER



                                            HON. JOHN W. WISE